Lewis, Chief Justice:
This is a child custody case in which the trial judge, without apparent reason, delayed his decision on the merits until over one year after -the final evidentiary hearing. The delay has resulted in the matter being finally presented to this Court on testimony taken over two (2) years ago concerning the welfare of the children. This long lapse of time greatly increases the probabilities of the occurrence of changes in conditions which would affect a decision as to what is to the best interests of these children. We have therefore concluded that the order under appeal should be reversed and the cause •remanded to the lower court for a prompt decision on the issue of custody in the light of contemporary information.
Upon remand, custody will be controlled by the temporary order in force prior to the issuance of the final order involved in this appeal, or such further orders as the lower court might deem proper under the facts and circumstances.
The judgment is reversed and the cause remanded for further proceedings as directed herein.
Littlejohn, Ness, Rhodes and Gregory, JJ., concur.